Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

Response to Amendment
The amendment filed April 30, 2021 has been entered.  Claims 1 and 20 have been amended.  Claims 13-14 and 21 are canceled.  Currently, claims 1-12, 15-20 and 22 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 11, filed April 30, 2021, with respect to the rejection(s) of claim(s) 1 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Urbanski et al. (US PG Pub 2014/0206987).
Applicant's arguments filed 13-15 have been fully considered but they are not persuasive. Applicant argues the rejection of other limitations in the independent claims, emphasizing that the cited references do not identify the specific problem solved by the applicant, nor do the cited references show the specific solution arrived at by the applicant.  Additionally, arguments are presented stating the .
Specifically, the applicant argues that the prior art does not disclose “wherein the first and second distal channel distal ends extends a distance in a range of 0.001 to 0.135 into the first conductor tip”. Sutherland et al. (US PG Pub 2015/0005768) does not teach this limitation as the primary art, but Spitzer (US PG Pub 2003/0139743) teaches in Figures 1 and 3 of a channel 34 machined and extending longitudinally along each first and second forceps arm into the working region 17 of the distal tip 16.   The rejection provides the motivation to modify Sutherland et al. with the teachings of Spitzer (“in order to assure the delivery of the irrigation fluid onto the distal tip and the cautery site ([0024])”) and relies on KSR rationale for the specific range of 0.001 to 0.135 inches required by the claim.  In addition to the KSR rationale of rearranging of parts to achieve this specific claimed range, additional rationales would apply, such as undue experimentation, especially since the specification has not demonstrated that the ranges have any specific criticality to the invention (“Illustratively, a portion of distal channel 180 may extend a distance in a range of 0.001 to 0.135 inches into conductor tip 110, e.g., distal channel distal end 181 may extend a distance of 0.1 inches into conductor tip 110. In one or more embodiments, a portion of distal channel 180 may extend into conductor tip 110 a distance of less than 0.001 inches or greater than 0.135 inches.” [0016]).
Applicant further argues other elements in the claims, such as “a first and second coating of an electrical insulator material over at least a portion of the first and second forceps arm”; “the first and second fluid transport tube disposed within the first and second proximal channel and the first and second distal channel”; “an irrigation tubing having an irrigation tubing distal end and an irrigation tubing proximal end, the irrigation tubing configured to contain an irrigation fluid; wherein the irrigation 
These limitations either are not currently recited in the claims, or are taught by cited references in the Office action (Spitzer (US PG Pub 2003/0139743), Kirwan, Jr. (US PG Pub 2003/0181909) and Stringham et al. (US PG Pub 2013/0023866).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 15-20, 22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the conduction zone" in line 57.  There is insufficient antecedent basis for this limitation in the claim.  Line 54 recites “conductor zone”.
Claims 19 and 20 are rejected to for similar reasons.
Claims 2-12, 15-18 and 22 are rejected to for being dependent on either claim 1 or 20.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 20 have been amended to recite limitations that are exact limitation to dependent claims 17 and 22, respectively.  Therefore, claims 17 and 22 no longer further limit the subject matter of claims 1 and 20.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 15-17, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US PG Pub 2015/0005768) in view of Spitzer (US PG Pub 2003/0139743), Kirwan, Jr. (US PG Pub 2003/0181909), Stringham et al. (US PG Pub 2013/0023866) and Urbanski et al. (US PG Pub 2014/0206987).
Regarding claims 1, 15-17, 20, 22, Sutherland et al. discloses an instrument comprising: a first forceps arm 17 having a first forceps arm distal end and a first forceps arm proximal end (fig. 1); a first forceps arm grip 14a of the first forceps arm having a first forceps arm grip distal end and a first forceps arm grip proximal end wherein the first forceps arm grip distal end is disposed between the first forceps arm distal end and the first forceps arm proximal end and wherein the first forceps arm grip proximal end is disposed between the first forceps arm distal end and the first forceps arm proximal end (fig. 1); a first conductor tip 13 of the first forceps arm having a first conductor tip distal end and a first conductor tip proximal end (“bipolar forceps tips” [0087]); a first proximal channel of the first forceps arm having a first proximal channel distal end and a first proximal channel proximal end ([0117]); a first distal channel of the first forceps arm having a first distal channel distal end and a first distal channel proximal end 
Sutherland et al. does not expressly disclose wherein the first and second distal channel distal end extends a distance in a range of 0.001 to 0.135 inches into the first conductor tip.  Spitzer teaches an instrument comprising a first and second forceps arm 12 (fig. 1), a first and second conductor tip 16 of the first and second forceps arm, and a channel 34 machined and extending longitudinally along each arm into the working region 17 of the distal tip 16 (fig. 3).  It would have been obvious to one of ordinary In re Japikse, 86 USPQ 70.
Sutherland et al. does not expressly disclose a first and second coating of an electrical insulator material over at least a portion of the first and second forceps arm, respectively.  Kirwan, Jr. teaches an instrument comprising forceps arms with a first coating of an electrical insulator material 34 ([0016]) over at least a portion of the first forceps arm (fig. 4) and a second coating of an electrical insulator material 34 over at least a portion of the second forceps arm (fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. with the coating of the electrical insulator material 34 as taught by Kirwan, Jr. in order to ensure that only the tips of the forceps arms are conductive.  Sutherland et al. also does not expressly disclose the first and second fluid transport tube disposed within the first and second proximal channel and the first and second distal channel, respectively.  Kirwan, Jr. also teaches channels 40, 41 machined along most of the length of the forceps arms 12, 14 where a fluid transport tube 46 having a fluid transport tube distal end and a fluid transport tube proximal end (fig. 4), the fluid transport tube fixed within the proximal channel and the first distal channel ([0017]) wherein the fluid transport tube distal end is adjacent to the distal channel distal end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. to include the channel machined along the length of the forceps arms with the fluid transport tube fixed within the 
Sutherland et al. discloses temperature sensors ([0107]) and delivering an amount of irrigation fluid controlled by the irrigation fluid multiplexer 3 when a temperature threshold is exceeded ([0117]) but does not expressly disclose wherein the irrigation fluid multiplexer is configured to increase an amount of the irrigation fluid directed into the first fluid transport tube in response to an increase in a temperature of the first conductor tip, the irrigation fluid multiplexer partially disposed within the irrigation tubing distal end.  Stringham et al. teaches a surgical instrument where irrigation tubing is between an irrigation supply system 750 and an irrigation fluid multiplexer 730 and where the irrigation fluid multiplexer is disposed within the irrigation tubing distal end ([0174]).  Furthermore, Stringham et al. teaches the control system of the surgical instrument monitors the instrument temperature and adjusts the coolant flow accordingly.  The control system causes a greater volume of coolant to flow when the instrument is actively used and less when the instrument is cooling down or in a state of less active use ([0177]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. to incorporate the control method of increasing the fluid flow in response to an increase of temperature and the irrigation tubing as taught by Stringham et al. in order to provide better overall control of the temperature at the conductor tips and to provide a connection means to an irrigation fluid source.
Sutherland et al. discloses the irrigation tubing 12a configured to interface with an irrigation supply system 23 (fig. 1) but does not expressly disclose an irrigation supply adapter configured to interface with the irrigation supply system, the irrigation supply adapter at least partially disposed within the irrigation tubing proximal end.  Urbanski et al. teaches it is known in the art for irrigation tubing 508 to comprise an adapter 704 at the proximal end that is “structured to provide a flexible region for the user to handle” ([0127]), the adapter interfacing with an irrigation supply system 712 (fig. 
Regarding claims 3-12, Sutherland et al. does not go into details regarding the conductor tip, proximal channel diameter, depth, volume, surface area, or distal channel diameter, depth, surface area and volume.  These ranges appear to be selected as an arbitrary value.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kirwin, Jr. to select the particular ranges of these components since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US PG Pub 2015/0005768) in view of Spitzer (US PG Pub 2003/0139743), Kirwan, Jr. (US PG Pub 2003/0181909), Stringham et al. (US PG Pub 2013/0023866) and Urbanski et al. (US PG Pub 2014/0206987) as applied to claims 1, 3-12, 15-17, 20, 22 above, and further in view of Asahara et al. (US PG Pub 2006/0276785).
Regarding claim 2, Sutherland et al. does not disclose a surface of the first conductor tip has a roughness average in a range of 25.0 to 150.0 nanometers.  Asahara et al. teaches bipolar forceps having a surface roughness ranging from 0.03 µm to 0.30 µm ([0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. to include a conductor tip roughness average in a range of 25.0 - 150.0 nanometers as taught by In re Aller, 105 USPQ 233.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US PG Pub 2015/0005768) in view of Spitzer (US PG Pub 2003/0139743), Kirwan, Jr. (US PG Pub 2003/0181909), Stringham et al. (US PG Pub 2013/0023866) and Urbanski et al. (US PG Pub 2014/0206987) as applied to claims 1, 3-12, 15-17, 20, 22 above, and further in view of Hanlon et al. (US PG Pub 2014/0194870).
Regarding claim 18, Sutherland et al. does not expressly disclose a bipolar cord; and an electrosurgical generator adapter of the bipolar cord.  Hanlon et al. teaches electrosurgical forceps comprising an electrical adapter 52 of a bipolar cord 16 ([0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. to include the electrical adapter and bipolar cord as taught by Hanlon et al. in order to enable the functioning of the electrosurgical forceps in their intended use.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US PG Pub 2015/0005768) in view of Spitzer (US PG Pub 2003/0139743), Kirwan, Jr. (US PG Pub 2003/0181909) and Stringham et al. (US PG Pub 2013/0023866).
Sutherland et al. discloses an instrument comprising: a first forceps arm 17 having a first forceps arm distal end and a first forceps arm proximal end (fig. 1); a first forceps arm grip 14a of the first forceps arm having a first forceps arm grip distal end and a first forceps arm grip proximal end wherein the first forceps arm grip distal end is disposed between the first forceps arm distal end and the first forceps arm proximal end and wherein the first forceps arm grip proximal end is disposed between the 
Sutherland et al. does not expressly disclose wherein the first and second distal channel distal end extends a distance in a range of 0.001 to 0.135 inches into the first conductor tip.  Spitzer teaches In re Japikse, 86 USPQ 70.
Sutherland et al. does not expressly disclose a first and second coating of an electrical insulator material over at least a portion of the first and second forceps arm, respectively.  Kirwan, Jr. teaches an instrument comprising forceps arms with a first coating of an electrical insulator material 34 ([0016]) over at least a portion of the first forceps arm (fig. 4) and a second coating of an electrical insulator material 34 over at least a portion of the second forceps arm (fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. with the coating of the electrical insulator material 34 as taught by Kirwan, Jr. in order to ensure that only the tips of the forceps arms are conductive.  Sutherland et al. also does not expressly disclose the first and second fluid transport tube disposed within the first and second proximal channel and the first and second distal channel, respectively.  Kirwan, Jr. also teaches channels 40, 41 machined along most of the length of the forceps arms 12, 14 where a fluid transport tube 46 having a fluid transport tube distal end and a fluid transport tube proximal end (fig. 4), the fluid transport tube fixed within the proximal channel and the first distal channel ([0017]) wherein the fluid transport tube distal end is 
Sutherland et al. discloses temperature sensors ([0107]) and delivering an amount of irrigation fluid controlled by the irrigation fluid multiplexer 3 when a temperature threshold is exceeded ([0117]) but does not expressly disclose an irrigation tubing having an irrigation tubing distal end and an irrigation tubing proximal end, the irrigation tubing configured to contain an irrigation fluid; wherein the irrigation fluid multiplexer is configured to increase an amount of the irrigation fluid directed into the first fluid transport tube in response to an increase in a temperature of the first conductor tip, the irrigation fluid multiplexer partially disposed within the irrigation tubing distal end.  Stringham et al. teaches a surgical instrument where irrigation tubing is between an irrigation supply system 750 and an irrigation fluid multiplexer 730 and where the irrigation fluid multiplexer is disposed within the irrigation tubing distal end ([0174]).  Furthermore, Stringham et al. teaches the control system of the surgical instrument monitors the instrument temperature and adjusts the coolant flow accordingly.  The control system causes a greater volume of coolant to flow when the instrument is actively used and less when the instrument is cooling down or in a state of less active use ([0177]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. to incorporate the control method of increasing the fluid flow in response to an increase of temperature and the irrigation tubing as taught by Stringham et al. in order to provide better overall control of the temperature at the conductor tips and to provide a connection means to an irrigation fluid source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792